      Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                    )
                                                 )
               Plaintiffs,                       )
                                                 )
vs.                                                    No. 1:17-cv-00365-DAE-AWA
                                                 )
                                                 )
GRANDE COMMUNICATIONS                                  ORAL ARGUMENT REQUESTED
                                                 )
NETWORKS LLC,                                    )
                                                 )
               Defendant.
                                                 )


        DEFENDANT’S OBJECTIONS TO REPORT AND RECOMMENDATION
            REGARDING GRANDE’S DMCA SAFE HARBOR DEFENSE

       Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), Grande

Communications Networks LLC (“Grande”) submits the following Objections to Magistrate

Judge Austin’s December 18, 2018 Report and Recommendation, in which Judge Austin

recommended granting Plaintiffs’ Motion for Partial Summary Judgment as to Grande’s DMCA

Safe Harbor Defense. See ECF No. 241 (the “R&R”).

       The issue before the Court is whether—drawing all reasonable inferences in Grande’s

favor—there is a genuine dispute of material fact as to whether Grande qualifies for the Section

512(a) safe harbor defense of the Digital Millennium Copyright Act (“DMCA”). As discussed

below, there is more than enough evidence to permit a reasonable jury to conclude that Grande

qualifies for this safe harbor defense.

       The DMCA contains several safe harbor provisions that limit the liability of an Internet

service provider (“ISP”) for claims of copyright infringement. 17 U.S.C. §§ 512(a)-(d). The

safe harbor provision pertinent to this case is § 512(a), which applies to an ISP “transmitting,

routing, or providing connections for, material through a system or network controlled or


                                                 1
     Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 2 of 9



operated by or for the service provider.” Safe harbor protection under § 512(a) is conditioned on

the threshold requirement that the service provider:

         [H]as adopted and reasonably implemented, and informs subscribers and account holders
         of the service provider’s system or network of, a policy that provides for the termination
         in appropriate circumstances of subscribers and account holders of the service provider's
         system or network who are repeat infringers.

§ 512(i). The statute does not define “reasonably implemented,” “appropriate circumstances,” or

“repeat infringers,” and courts have viewed Congress’s silence as reflecting its “intent to leave

the policy requirements, and the subsequent obligations of the service providers, loosely

defined.” See, e.g., Capitol Records, LLC v. Vimeo, LLC, 972 F. Supp. 2d 500, 513 (S.D.N.Y.

2013) (quotations & citation omitted), vac’d in part on other grounds, 826 F.3d 78 (2d Cir.

2016).

         On August 8, 2018, Plaintiffs moved for partial summary judgment on Grande’s § 512(a)

safe harbor defense. Plaintiffs’ Mot. for Partial Summ. J. (ECF No. 127). Plaintiffs claim that

there is no fact dispute as to whether Grande adopted and reasonably implemented a “repeat

infringer” policy pursuant to § 512(i). Id.

         Respectfully, Grande objects to Judge Austin’s recommendation to grant Plaintiffs’

motion for partial summary judgment and objects to the findings in the R&R. For the reasons set

forth below, Grande submits that these objections should be sustained, and that Plaintiffs’ motion

should be denied. In addition, due to the significant legal questions and complex technical

evidence involved, Grande respectfully requests oral argument.

                      LEGAL STANDARD FOR OBJECTIONS TO R&R

         If a party timely objects to the Magistrate Judge’s recommendations or findings, the

Court must make a de novo determination of the objectionable portions of the recommendations

or findings, in whole or in part. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b). The Court may



                                                  2
         Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 3 of 9



then accept, reject, or modify the recommendations or findings. Rule 72(b)(3). The Court may

also receive additional evidence or return the matter to the Magistrate Judge with additional

instructions. Id.
                                                          1
                                           ARGUMENT

    I.    THE COURT SHOULD DENY SUMMARY JUDGMENT AS TO GRANDE’S
          SAFE HARBOR DEFENSE

          In the R&R, Judge Austin concluded that there is no genuine issue of material fact as to

whether Grande qualifies for the § 512(a) safe harbor defense. Grande respectfully objects to the

conclusions in the R&R, as there are numerous disputed factual questions that cannot be resolved

on summary judgment. At a bare minimum, the evidence shows that Grande has at all relevant

times had policies in place providing for the termination of subscribers who engage in repeat

copyright infringement. Pursuant to those policies, Grande terminated the Internet access of

multiple alleged repeat copyright infringers in compliance with § 512(i).

          The evidence also shows critical flaws in the Rightscorp system that create factual

disputes as to whether Grande should have terminated the Internet access of any subscriber based

on Rightscorp’s notices of alleged copyright infringement. There is no evidence before the

Court regarding whether any allegations of copyright infringement received from parties other

than Rightscorp could, or should, have led to the termination of any Grande subscriber.

          A.     There are fact issues for trial regarding whether Grande “reasonably
                 implemented” its repeat infringer termination policies.

          Grande respectfully objects to Judge Austin’s determination that Grande did not provide

adequate evidence to create a fact issue for trial as to whether it “reasonably implemented” its


1
 For detailed factual background regarding the instant litigation, Grande refers the Court to its
contemporaneously-filed Objections to Magistrate Judge Austin’s other December 18, 2018
Report and Recommendation (ECF No. 240).


                                                  3
     Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 4 of 9



repeat infringer policies. Since 2012, Grande has had a public-facing policy in place providing

for the termination of subscribers who engage in copyright infringement. 2012 Grande
                                              2
Acceptable Use Policy at 4 (ECF No. 143-3). Grande’s current Acceptable Use Policy, which

has been publicly accessible and in force since 2013, reflects the same policy. Grande

Acceptable Use Policy at 4 (ECF No. 143-4); see also Horton Dep. Tr. 62:12-63:7 (ECF No.

143-5); S. Christianson Dep. Tr. 21:9-20 (ECF No. 144-3). Grande has also had a more specific

public-facing DMCA policy in place since 2016. DMCA Policy and Procedure (ECF No. 143-

6); S. Christianson Dep. Tr. (June 26, 2018) at 36:5-22 (ECF No. 144-3). Grande has therefore

adopted repeat infringer policies and informed its customers of these policies during the entire

relevant time period.

       Judge Austin’s recommendation to grant Plaintiffs’ motion for summary judgment is

premised on the notion that Grande did not reasonably implement its repeat infringer policies

because it did not terminate the accounts of enough subscribers after receiving Rightscorp’s

notices of alleged infringement. See R&R at 7-8 (recognizing that Grande has terminated 12

subscribers). This is a disputed factual issue that cannot be resolved on summary judgment.

       The Rightscorp system, which purportedly generates “infringement” notices, is in reality

incapable of identifying or giving notice of actual copyright infringement. See Ex. 1 to Grande

Mot. for Summ. J. (Frederiksen-Cross Report) at ¶¶ 46, 70, 79, 97, 119 (ECF No. 141-1); Cohen

Decl. & Report, ¶¶ 16, 25, 88 (ECF No. 144-4). Rightscorp’s system is only capable of detecting

when a file may have been made accessible through BitTorrent—the system cannot detect the



2
 Grande’s 2012 Acceptable Use Policy states: “Grande may terminate the Service provided to
any customer or user who is either found to infringe third party copyright or other intellectual
property rights, including repeat infringers . . . .”



                                                  4
     Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 5 of 9



transmission of copyrighted material between third parties. See Ex. 1 to Grande Mot. for Summ.

J. (Frederiksen-Cross Report) at ¶¶ 46, 70, 79, 97, 119 (ECF No. 141-1); Cohen Decl. & Report,

¶¶ 16, 25, 88 (ECF No. 144-4).

       In addition, Rightscorp’s notices omit information necessary to give Grande actionable

notice of copyright infringement. See, e.g., Ex. 4 to Grande’s Mot. for Summ. J. at 8 (Rightscorp

notice stating “The file 09 Haze.mp3 was infringed upon by a computer at IP Address . . . .”), 14

(“The file Album07 Fair Game.mp3 was infringed upon by a computer at IP Address . . . .”)

(ECF No. 140-2). For instance, Rightscorp’s notices do not identify the name of a copyrighted

work or a U.S. copyright registration, and they contain no explanation or evidence of the factual

basis of the allegation. See id. Rightscorp also does not attempt to download any portion of an

allegedly infringing file before sending a notice of copyright infringement, and does not obtain

true copies of copyrighted songs to compare against allegedly infringing copies. See Cohen

Decl. & Report, ¶¶ 142-143 (ECF No. 144-4); Frederiksen-Cross Report, ¶¶ 46-47 (ECF No.

141-1); see also Ex. 3 to Grande’s Mot. for Summ. J., ECF No. 141-3 (Sabec Dep. Tr.) at

1170:10-18; 1288:24-1289:21 (ECF No. 141-3). Rightscorp claims to use third-party services to

analyze whether allegedly infringing files are copies of copyrighted works, but it is undisputed

that Rightscorp has destroyed all records of any results it obtained from such systems. See

Grande’s Mot. for Sanctions at 5-6 (ECF No. 247).

       Given this evidence, a fair-minded jury could conclude that Grande reasonably

implemented its termination policies by choosing not to terminate subscribers in response to




                                                5
     Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 6 of 9



                                                                  3
Rightscorp’s facially-deficient and otherwise unreliable notices. And notwithstanding these

defects, Grande did, in fact, terminate subscriber accounts pursuant to its repeat infringer policy,

on at least 12 occasions. Pls’ Mot. at 7 (¶ 19). Thus, determining whether Grande’s actions (i.e.,

the number of terminations it initiated) constituted “reasonable implementation” of its safe

harbor policies presents a genuine issue of material fact for the jury.

       Grande also respectfully objects to Judge Austin’s application of BMG Rights Mgmt.

(US) LLC. v. Cox Commc’ns, Inc. to this case. There are important differences between Cox and

this case. In Cox, the district court determined that Cox did not reasonably implement its

termination policies based, in part, on evidence that Cox employees affirmatively decided not to

terminate the Internet access of subscribers that the employees believed were in direct violation

of Cox’s termination policies. 149 F. Supp. 3d 634 (E.D. Va. 2015), aff’d in part & rev’d in

part, 881 F.3d 293 (4th Cir. 2018). For example, one subscriber was advised that “further

complaints would result in termination” and that it was the subscriber’s “absolute last chance to .

. . remove ALL” file-sharing software. Id. at 659. However, when Cox received another

complaint, a manager instructed the employee not to terminate, but rather to “suspend this

Customer, one LAST time,” noting that “[t]his customer pays us over $400/month” and that

“[e]very terminated Customer becomes lost revenue.” Id. at 660. On appeal, the Fourth Circuit

affirmed the district court’s decision on this issue, holding that Cox “failed to follow through on

its own policy” because Cox internally concluded that a subscriber should be terminated, but

then declined to do so to preserve a revenue stream. 881 F.3d 293 (4th Cir. 2018).



3
  There is no evidence in this case that could support the conclusion that Grande should have
terminated any subscribers in response to allegations of copyright infringement received from
parties other than Rightscorp. In short, there is no evidence whatsoever regarding the nature of
these notices or how they were generated.


                                                  6
        Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 7 of 9



         Here, there is no evidence that Grande ever internally concluded that a particular

subscriber should be terminated pursuant to Grande’s public-facing policies, and then

nevertheless declined to enforce that policy and terminate the subscriber’s account. Thus, the

critical evidence considered by the Cox court is wholly absent from the evidentiary record in this

case.

         B.     There are triable issues of material fact regarding the existence of
                “appropriate circumstances” warranting termination.

         Grande respectfully objects to Judge Austin’s determination that there is no fact issue for

trial as to whether Rightscorp’s notices present “appropriate circumstances” that would require

Grande to terminate the accounts of alleged repeat infringers. As discussed above, Grande has

presented a myriad of evidence showing the pervasive flaws in the Rightscorp system and the

infringement notices that it generated. See also Grande’s Mot. for Summ. J. at 6-9 (ECF No.

140). There is at least a genuine issue of material fact as to whether any of these flawed notices

provided “appropriate circumstances” for terminating the Internet access of an affected

subscriber.

         As a result, Cox is plainly distinguishable. 149 F. Supp. 3d 634 (E.D. Va. 2015), aff'd in

part & rev'd in part, 881 F.3d 293 (4th Cir. 2018). In Cox, the court assumed the validity of

Rightscorp’s notices and did not address the technical issues plaguing them, and did not address

whether Rightscorp’s notices contain sufficient information to give rise to cause for termination.

Id. at 639-640. Here, in contrast, Grande has come forward with extensive evidence, including

expert testimony, regarding the flaws in Rightscorp’s system and its inability to detect or give

sufficient notice of copyright infringement. See Grande’s Mot. for Summ. J. at 6-9 (ECF No.

140).

         In sum, it is axiomatic that determining whether Grande failed to implement a policy for



                                                  7
     Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 8 of 9



terminating repeat infringers “in appropriate circumstances” requires considering the evidence of

the actual circumstances. That evidence includes the extensive evidence that Rightscorp’s

system is simply incapable of reliably identifying and giving notice of actual copyright

infringement. At a minimum, this evidence gives rise to a genuine issue of material fact for trial.

                            REQUEST FOR ORAL ARGUMENT

       In view of the significant legal issues and complex technical evidence involved in the

instant summary judgment briefing, Grande respectfully requests oral argument concerning these

Objections.

                                         CONCLUSION

       For the foregoing reasons, the Court should sustain Grande’s objections to the December

18, 2018 Report and Recommendation (ECF No. 241) and deny Plaintiffs’ Motion for Partial

Summary Judgment (ECF No. 127).



Dated: January 9, 2019


                                                        Respectfully submitted,



                                                     By: /s/ Zachary C. Howenstine
                                                         Richard L. Brophy
                                                         Zachary C. Howenstine
                                                         Margaret R. Szewczyk
                                                         Armstrong Teasdale LLP
                                                         7700 Forsyth Blvd., Suite 1800
                                                         St. Louis, Missouri 63105
                                                         Telephone: 314.621.5070
                                                         Fax: 314.621.5065
                                                         rbrophy@armstrongteasdale.com
                                                         zhowenstine@armstrongteasdale.com
                                                         mszewczyk@armstrongteasdale.com




                                                 8
     Case 1:17-cv-00365-DAE-AWA Document 251 Filed 01/09/19 Page 9 of 9




                                                       J. Stephen Ravel
                                                       Texas State Bar No. 16584975
                                                       J.R. Johnson
                                                       Texas State Bar No. 24070000
                                                       Diana L. Nichols
                                                       Texas State Bar No. 00784682
                                                       Kelly Hart & Hallman LLP
                                                       303 Colorado, Suite 2000
                                                       Austin, Texas 78701
                                                       Telephone: 512.495.6429
                                                       Fax: 512.495.6401
                                                       steve.ravel@kellyhart.com
                                                       jr.johnson@kellyhart.com
                                                       diana.nichols@kellyhart.com

                                                       Attorneys for Defendant GRANDE
                                                       COMMUNICATIONS NETWORKS
                                                       LLC



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on January 9, 2019, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).



                                                    /s/ Zachary C. Howenstine




                                                9
